UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-5132


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES HAMPTON WILLIAMS, II,

                  Defendant – Appellant,


DONNA C. ADKINS; ALISIA H. AKBAR; CHERYL L. AMAKER; LACARIA
BROWN; LUTHER BRYAN; CHASE MANHATTAN MORTGAGE CORPORATION;
LAVACA COUNTY TEXAS; RANDY MARTIN; GEORGEAN MCCONNELL;
JOSEPH E. MCCONNELL; CHRISTOPHER M. MORRIS; FLORENCE
NOLLKAMPER; GUSSIE D. NOLLKAMPER; JOHN M. WARTHER; WELLS
FARGO HOME MORTGAGE, INCORPORATED,

                  Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-3)


Submitted:    March 23, 2009                 Decided:   April 24, 2009


Before WILLIAMS, Chief Judge, and NIEMEYER and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Leland B. Greeley, LELAND B. GREELEY,      P.A., Rock Hill, South
Carolina, for Appellant.      W. Walter    Wilkins, United States
Attorney, Jimmie Ewing, Jane B. Taylor,     Assistant United States
Attorneys, Columbia, South Carolina, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            James Hampton Williams, II, was convicted by a jury on

several counts related to his participation in a large-scale,

ten-year long conspiracy to distribute cocaine and cocaine base,

and was sentenced to life in prison.                         Specifically, Williams was

convicted     of        one    count      of     conspiracy        to     distribute    five

kilograms or more of cocaine and fifty grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006); one

count of conspiracy to launder money, in violation of 18 U.S.C.

§ 1956 (2006); one count of cocaine distribution, in violation

of 21 U.S.C. § 841(a)(1) (2006); and one count of possession

with   intent      to    distribute        500       grams    of   more   of   cocaine,    in

violation of 21 U.S.C. § 841(a)(1).

            Williams          appealed,        challenging         his     conviction     and

sentence.     We affirmed Williams’ conviction but because he was

sentenced     under           the     then-mandatory           Sentencing      Guidelines,

vacated   and      remanded         for   resentencing         consistent      with    United

States v. Booker, 543 U.S. 220 (2005).                             See United States v.

Williams, 227 F. App’x 307 (4th Cir. May 16, 2007) (No. 04-4654)

(unpublished).

            On     remand,          the   district      court      imposed     a   360-month

variance sentence and Williams timely appealed.                            Williams claims

that the district court erred when it calculated his Guidelines

range without a jury finding the facts supporting the Guidelines

                                                 3
range beyond a reasonable doubt.                 Williams also asserts that the

district court erred by failing to instruct the jury that it

must find that the drug quantities contained in the conspiracy

were reasonably foreseeable to Williams, as required by United

States v. Collins, 415 F.3d 304, 311-15 (4th Cir. 2005) (holding

that in order for a trial court to determine which of the three

graduated penalty subsections of 21 U.S.C. § 841(b) applies to

defendants convicted of a § 846 drug conspiracy, the jury must

be    instructed     to     determine      the   threshold       quantity     of        drugs

attributable to each conspiracy defendant on trial).                         Finding no

reversible error, we affirm.

             We conclude that Williams’ Sixth Amendment rights were

not    violated      because    the     district       court    enhanced      Williams’

Guidelines      range       based     on    facts       found     by    it     under       a

preponderance of the evidence standard.                        Because the district

court appropriately treated the resultant Guidelines range as

merely advisory, and since Williams’ sentences on each count

were   within     the     statutory     maximums       authorized      by    the    jury’s

verdict, we find that the district court fully complied with the

Sixth Amendment.          See Booker, 543 U.S. at 232-44 (holding that

judge found sentence enhancements mandatorily imposed under the

Guidelines      that      result      in    a    sentence       greater      than        that

authorized      by    the    jury     verdict     or    facts     admitted         by    the

defendant violate the Sixth Amendment’s guarantee of the right

                                            4
to trial by jury); see also Rita v. United States, 127 S. Ct.

2456,    2465-66     (2007)     (recognizing        that   its     “Sixth         Amendment

cases do not automatically forbid a sentencing court to take

account    of     factual    matters      not     determined     by     a   jury       and   to

increase     the     sentence       in     consequence”);         United         States      v.

Benkahla, 530 F.3d 300, 312 (4th Cir. 2008) (recognizing only

that “the Guidelines must be advisory, not that judges may find

no facts”), cert. denied, 129 S. Ct. 950 (2009).

             It    is     undisputed       that     Williams      did       not    raise     a

Collins-type       objection      (i.e.,    challenge      the    conspiracy’s            drug

weights attributed to him) at trial or on his first appeal.

Because such an objection could have been raised but was not,

the     Government      asserts     that    Williams’      Collins          objection        is

precluded    by     the   mandate    rule.         See   Volvo    Trademark         Holding

Aktiebolaget v. Clark Mach. Co., 510 F.3d 474, 481 (4th Cir.

2007) (“[A] remand proceeding is not the occasion for raising

new   arguments      or     legal   theories.”);         United       States      v.    Bell,

5 F.3d 64, 66 (4th Cir. 1993) (stating that the mandate rule

“forecloses        relitigation      of     issues       expressly          or    impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal.”).

                We need not decide whether the Government is correct

that Williams’ Collins argument is foreclosed by the mandate

rule.      It is abundantly clear that even if Williams’ Collins

                                            5
argument       is   entertained,     his   failure      to     object      to    the    drug

weights for which he was held responsible renders any Collins

error   harmless.          See   United    States    v.      Brown,    202       F.3d   691,

700-01 (4th Cir. 2000) (“[I]f the element was uncontested and

supported by overwhelming evidence, the harmless error inquiry

ends, and we must find the error harmless.”).

               Moreover,    we   find     that   even     if   we     were      to   vacate

Williams’       sentence    on   his    conspiracy        charge,     Williams          would

still    be     subject    to    a   360-month      sentence        for    his       cocaine

distribution conviction.             Thus, even if the Collins claim was

properly before this court and found to be meritorious, it would

still afford Williams no relief as the district court’s sentence

on remand would have been the same.                  See United States v. Abu

Ali, 528 F.3d 210, 231 (4th Cir. 2008) (recognizing that an

error “will be deemed harmless if a reviewing court is able to

say,    with    fair   assurance,       after    pondering      all       that    happened

without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error”) (internal

citations and quotation marks omitted).

               Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in       the    materials




                                           6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7